Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2022

                                     No. 04-22-00332-CV

                                         Bruce WEBB,
                                           Appellant

                                               v.

 GROSSPETER VIERTE VERMOEGENSVERWALTUNGS GMBH & CO. KG, Horst
 Grosspeter and Klaus Grospeter v. Helena Energy, LLC; Black Gold Operating Co. LLC; and
                                       Bruce Webb,
                                         Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 22-01-14102-DCV
                          Honorable Maribel Flores, Judge Presiding


                                        ORDER
       In this accelerated appeal, appellant’s brief originally was due on June 29, 2022. On June
23, 2022, appellant filed an unopposed motion requesting an extension until July 19, 2022. The
motion is GRANTED, and appellant is ORDERED to file his brief no later than July 19, 2022.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court